 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TOMMY MACKEY,                                     No. 1:18-cv-00988-DAD-JDP
12                       Plaintiff,
                                                        FINDINGS AND RECOMMENDATIONS
13           v.                                         THAT PLAINTIFF BE PERMITTED TO
                                                        PROCEED ON COGNIZABLE CLAIM AND
14    D. GOSS, et al.,                                  THAT NON-COGNIZABLE CLAIMS BE
                                                        DISMISSED WITHOUT PREJUDICE
15                       Defendants.
                                                        OBJECTIONS, IF ANY, DUE IN 14 DAYS
16

17          Plaintiff Tommy Mackey is a state prisoner proceeding without counsel in this civil rights

18   action brought under 42 U.S.C. § 1983. On July 3, 2019, the court screened plaintiff’s complaint

19   and found that plaintiff stated excessive force claims against defendants R. Rodriguez, D.

20   Rodriguez, Pompa, Garcia, Schulte, and Martinez. See ECF No. 15. The court gave plaintiff

21   three options: (1) proceed only on the claims found cognizable, (2) amend the complaint to add

22   additional facts to make out additional claims, or (3) stand on the current complaint subject to

23   dismissal of claims and defendants. On July 26, 2019, plaintiff filed a notice indicating his desire

24   to proceed only on the claims identified as cognizable. ECF No. 16. Therefore, we recommend

25   that his remaining claims be dismissed without prejudice.

26          RECOMMENDATION

27          Under 28 U.S.C. § 636(c)(1), all parties named in a civil action must consent to a

28   magistrate judge’s jurisdiction before that jurisdiction vests for “dispositive decisions.” Williams
                                                       1
 1   v. King, 875 F.3d 500, 504 (9th Cir. 2017). No defendant has appeared or consented to a

 2   magistrate judge’s jurisdiction in this case, so any dismissal of a claim requires an order from a

 3   district judge. Id. Thus, the undersigned submits the following findings and recommendations

 4   under 28 U.S.C. § 636(b)(l):

 5            1. Plaintiff states cognizable excessive force claims against defendants R. Rodriguez, D.

 6               Rodriguez, Pompa, Garcia, Schulte, and Martinez.

 7            2. Plaintiff’s remaining claims should be dismissed without prejudice.

 8            Within fourteen (14) days of service of these findings and recommendations, plaintiff may

 9   file written objections with the court. If plaintiff files such objections, he should do so in a

10   document captioned “Objections to Magistrate Judge’s Findings and Recommendations.”

11   Plaintiff is advised that failure to file objections within the specified time may result in the waiver

12   of rights on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing

13   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

14
     IT IS SO ORDERED.
15

16
     Dated:      August 2, 2019
17                                                       UNITED STATES MAGISTRATE JUDGE
18

19

20            No. 205.
21

22

23

24

25

26
27

28
                                                         2
